Per Curiam. On January 17, 1992, petitioner filed his first amended petition and application for revision of plan of apportionment, and respondents answered, largely denying the allegations in the petition, but agreeing that the court should advance this case on its docket. Both parties apparently agree that the issues raised in this case should be resolved in advance of when the filing period for candidates commences on Tuesday, March 17, 1992.  The court is concerned because it has nothing before it except the parties’ pleadings, and it is difficult to understand from what has been provided the reason for the delay in filing the apportionment plan required under Ark. Const, art. 8. Nor is this court privy to the status of the federal litigation involving the state’s apportionment plan or why it was initiated without a final plan having been filed with the Secretary of State’s office as required under Ark. Const, art. 8, §§ 4 and 5. These questions and others arising from the parties’ pleadings must be promptly addressed to determine if this court can possibly resolve the issues raised in this proceeding prior to the March 17,1992 deadline the parties suggest. In an effort to meet the issues raised and requests made, and in view of our concern that there may already be too little time for this court to decide questions which may arise, we direct the parties’ counsel to appear Monday, February 2, 1992, at 9:00 a.m. We ask counsel to be prepared at that time to address the foregoing questions and other questions the court may have. Counsel for each side will have fifteen minutes. Counsel are directed to make every effort to agree on a master, in the event the court deems one is required. Before a master is appointed, the parties should promptly determine what, if any, stipulations can be agreed upon so as to expedite any decisions the master must make.